                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

RICKY LEE RODRIGUEZ,                                )
                                                    )
                             Petitioner,            )
                                                    )
                        v.                          )       No. 2:18-cv-00356-WTL-DLP
                                                    )
WARDEN,                                             )
                                                    )
                             Respondent.            )


   ORDER DENYING WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241
             AND DIRECTING ENTRY OF FINAL JUDGMENT

       Petitioner Ricky Lee Rodriguez, a federal inmate currently housed at the U.S. Penitentiary

- Terre Haute, located in Terre Haute, Indiana, seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. He argues that he is entitled to relief because: (1) he is innocent based upon newly

discovered evidence and the government failed to prove the essential elements necessary to convict

him under 18 U.S.C. § 113(a)(8); and (2) based upon a new United States Supreme Court decision,

his two prior convictions do not support his conviction under 18 U.S.C. § 117. For the reasons

explained below, his petition is denied.

                                   I.      Section 2241 Standard

       A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

prisoner can challenge his conviction or sentence. See Shepherd v. Krueger, 911 F.3d 861, 862

(7th Cir. 2018); Webster v. Daniels, 784 F.3d 1123, 1124 (7th Cir. 2015) (en banc). Under very

limited circumstances, however, a prisoner may employ section 2241 to challenge his federal

conviction or sentence. Webster, 784 F.3d at 1124. This is because “[§] 2241 authorizes federal

courts to issue writs of habeas corpus, but § 2255(e) makes § 2241 unavailable to a federal prisoner
unless it ‘appears that the remedy by motion [under § 2255] is inadequate or ineffective to test the

legality of [the] detention.’” Roundtree v. Krueger, 910 F.3d 312, 313 (7th Cir. 2018). Section

2255(e) is known as the “savings clause.” The Seventh Circuit has held that § 2255 is “‘inadequate

or ineffective’ when it cannot be used to address novel developments in either statutory or

constitutional law, whether those developments concern the conviction or the sentence.”

Roundtree, 910 F.3d at 313 (citing e.g., In re Davenport, 147 F.3d 605 (7th Cir. 1998); Brown v.

Caraway, 719 F.3d 583 (7th Cir. 2013); Webster, 784 F.3d at 1123). Whether § 2255 is inadequate

or ineffective “focus[es] on procedures rather than outcomes.” Taylor v. Gilkey, 314 F.3d 832,

835 (7th Cir. 2002).

       The Seventh Circuit construed the savings clause in In re Davenport, holding:

       A procedure for postconviction relief can be fairly termed inadequate when it is so
       configured as to deny a convicted defendant any opportunity for judicial
       rectification of so fundamental a defect in his conviction as having been imprisoned
       for a nonexistent offense.

In re Davenport, 147 F.3d at 611. “[S]omething more than a lack of success with a section 2255

motion must exist before the savings clause is satisfied.” Webster, 784 F.3d at 1136. 1 Specifically,

to fit within the savings clause following Davenport, a petitioner must meet three conditions: “(1)

the petitioner must rely on a case of statutory interpretation (because invoking such a case cannot

secure authorization for a second § 2255 motion); (2) the new rule must be previously unavailable

and apply retroactively; and (3) the error asserted must be grave enough to be deemed a




1
  In Webster, the Seventh Circuit held that the savings clause would permit consideration of “new
evidence that would demonstrate categorical ineligibility for the death penalty.” Webster, 784 F.3d
at 1125.
                                                  2
miscarriage of justice, such as the conviction of an innocent defendant.” Davis v. Cross, 863 F.3d

962, 964 (7th Cir. 2017); Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013). 2

                           II.    Factual and Procedural Background

          On April 30, 3014, Rodriguez was charged in a two-count Information with assaulting his

intimate and dating partner by strangulation or attempted strangulation within Indian country, in

violation of 18 U.S.C. § 113(a)(8), 1151 and 1152 (count one); and domestic assault by a habitual

offender, in violation of 18 U.S.C. §§ 117 and 1151 (count two) in the Eastern District of Michigan.

United States v. Rodriguez, No. 1:14-cr-20260-TLL-PTM-1 (E.D. Mich) (hereinafter “Crim.

Dkt.”).

           On May 8, 2014, the United States and Rodriguez entered into a plea agreement pursuant

to Federal Rule of Criminal Procedure 11, wherein Rodriguez waived indictment by a grand jury

and pleaded guilty to counts one and two of the Information. Dkt. 17-1 at ¶ 1A. The parties agreed

that there were no sentencing guideline disputes, and the defendant’s sentencing guideline range

was a term of 70 to 87 months’ imprisonment. Id. at ¶ 2B. On May 28, 2014, the district court

accepted Rodriguez’s guilty plea and took the parties’ plea agreement under advisement. Crim.

Dkt. 22.

          On September 23, 2014, Rodriguez was sentenced to a term of 82 months’ imprisonment

on count one and 60 months on count two, to run concurrently. Crim. Dkt. 25. Rodriguez did not

appeal his conviction and sentence, nor did he seek relief pursuant to 28 U.S.C. § 2255.




2
  The United States argues that statutory claims are not cognizable under §§ 2241 and 2255(e), but
acknowledges that Davenport currently forecloses this contention. See Roundtree, 910 F.3d at 313
(acknowledging circuit split regarding Davenport conditions).
                                                  3
       On August 14, 2018, Rodriguez filed this petition for writ of habeas corpus under 28 U.S.C.

§ 2241, and a memorandum of law supporting his claims.

                                         III.    Discussion

       Rodriguez argues that he is entitled to relief based on two different grounds: (1) he is

innocent based upon newly discovered evidence, and the government failed to prove the essential

elements necessary to convict him under 18 U.S.C. § 113(a)(8); and (2) based upon a new United

States Supreme Court decision, his two prior convictions do not support his conviction under 18

U.S.C. § 117.

       In response, the United States argues that Rodriguez’s grounds for relief are outside the

scope of § 2255(e) and that the claims raised by Rodriguez in his § 2241 petition could have been

raised on direct appeal or in a § 2255 motion. “A claim cannot be raised for the first time in a

[collateral proceeding] if it could have been raised at trial or on direct appeal.” McCoy v. United

States, 815 F.3d 292, 295 (7th Cir. 2016).

       For the reasons explained below, Rodriguez fails to show that he is entitled to present his

claims in his § 2241 petition and this action is dismissed pursuant to § 2255(e).

       A.       New Evidence

       Rodriguez’s first ground for relief is meritless because there is no factual basis for his claim

that he has newly discovered evidence. The only evidence that Rodriguez provides is a letter from

his defense counsel enclosing a copy of his criminal file. The documents referenced in the letter

appear to be documents that were available to Rodriguez during the prosecution of his case.

Rodriguez does not specify or disclose documents or details about the purported newly discovered

evidence.


                                                  4
        In addition, even if Rodriguez had newly discovered evidence that supported his theory of

actual innocence, he was required to bring that claim in a second or successive § 2255 motion. See

28 U.S.C. § 2255(h)(1). Therefore, Rodriguez has not shown that § 2255 is inadequate or

ineffective and his claim of newly discovered evidence fails to meet the criteria necessary to

proceed under § 2241. See Hill v. Werlinger, 695 F.3d 644, 648 (7th Cir. 2012) (“Inadequate or

ineffective means that a legal theory that could not have been presented under § 2255 establishes

the petitioner’s actual innocence.”). No relief is warranted on this basis.

        B.      Conviction under 18 U.S.C. § 113(a)(8)

        Next, Rodriguez argues (despite his guilty plea in which he admitted all the elements of

the charged offenses) that the United States failed to prove the essential elements necessary to

convict him under 18 U.S.C. § 113(a)(8). Specifically, he says the government failed to establish

(1) that the alleged criminal offense occurred on a federally recognized Indian reservation; and (2)

that the alleged offense was committed against a victim who was legally recognized as an “Indian”

by way of appropriate blood quantum certification via the Bureau of Indian Affairs.

        This ground for relief could have been raised on direct appeal or in a motion pursuant to

§ 2255. Thus, Rodriguez has failed to meet the three Davenport conditions and this ground for

relief is dismissed.

        C.      Habitual Offender Enhancement

        Finally, Rodriguez attacks the habitual offender element of 18 U.S.C. § 117. He claims that

following the Supreme Court’s decisions in Johnson v. United States, 135 S.Ct. 2551 (2015), and

Sessions v. Dimaya, 138 S.Ct. 1204 (2018), he does not have the prior criminal convictions to

qualify him for this sentencing enhancement.


                                                  5
       Rodriguez is not entitled to seek relief under § 2241 based on Johnson and Dimaya because

the three factors required to show that § 2255 is inadequate or ineffective are not met. See Davis,

863 F.3d at 964. Specifically, Rodriguez has not identified a new case of statutory interpretation

applicable to his claims that was not previously available. Johnson and Dimaya are constitutional

cases, not statutory interpretation cases. See Welch v. United States, 136 S. Ct. 1257 (2016)

(holding that Johnson announced a new substantive rule of constitutional law that applies

retroactively); Dimaya, 138 S. Ct. at 1210 (the statute at issue violates due process because it is

unconstitutionally vague). In other words, Johnson and Dimaya claims are constitutional claims

that must be asserted (if at all) in an original or a successive motion under 28 U.S.C. § 2255. See

28 U.S.C. § 2255(h)(2).

                                       IV.     Conclusion

       Rodriguez has failed to satisfy the savings clause of § 2255(e). The petition for a writ of

habeas corpus is denied. The dismissal of this action is with prejudice. Prevatte v. Merlak, No.

865 F.3d 894, 900 (7th Cir. 2017) (“[P]etition should be dismissed with prejudice under 28 U.S.C.

§ 2255(e).”).

       Judgment consistent with this Order shall now issue.

       IT IS SO ORDERED.


       Date: 6/18/2019




                                                6
Distribution:

RICKY LEE RODRIGUEZ
46034-039
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

Brian L. Reitz
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
brian.reitz@usdoj.gov

James Robert Wood
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
bob.wood@usdoj.gov




                                     7
